Title: To James Madison from Edmund Pendleton, 13 November 1780
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga Novr 13. 1780
I have yr favr of the 31st past & am pleased to hear the former Account of the Arrival of the Cork fleet proved premature, since we are so bad Christians as to be gratified with the distress of our Enemies. It was probably the transports with their new levies which were mis taken for the others.
The Enemy here have collected a handsome recruit of Provisions, but whether they mean to carry them to their friends at New York, or to stay here and consume the stock, yet remains a doubt, since their continuing to fortifie at Portsmouth & the Great Bridge, indicate the latter, & yet their numbers if we are not deceived in them forbid such a conjecture. I have heard nothing certain from Genl Muhlenburg, a loose report was that they had been fighting two days, but this is destroy’d by later Accounts, perhaps the paper of to day, may give some Account of that as well as the Enemy’s Southern Army, who it is said have escap’d our Parties, & are like to get safe to Charles Town. The Enquiry into Genl. Gates’s Conduct gives General Satisfaction, as popular prejudices against his Conduct to the Southward ran high, & such an Inquiry will Satisfie the Public of the justice or injustice of the Suspicion.
It was rather unfortunate that Our Assembly at this important Juncture, could not make an House ’til last Monday (three weeks too late) for want of members. I hope they will make Amends by their Vigor and dilligence, for this great listlessness & inattention. I may truly call this a Gossiping letter, & will put an end to it by assuring you once again that I am
Yr obliged & affe Servt
Edmund Pendleton
 